IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-50888
                           Summary Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

LORENZA RUIZ,

                                              Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                         (EP-00-CR-196-1-H)
                        --------------------
                            May 28, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant     Lorenza   Ruiz    appeals   her   jury-trial

conviction for making a materially false statement about a matter

within the jurisdiction of a government agency, in violation of 18

U.S.C. § 1001.    She contends that there was insufficient evidence

to establish that her admittedly false statement to a United States

Customs Service Inspector that she owned the car she was driving

into the United States was material to a function of the Customs

Service.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     To be “material” for purposes of 18 U.S.C. § 1001, a statement

must have “a natural tendency to influence, or [be] capable of

influencing, the decision of the decisionmaking body to which it

was addressed.”     United States v. Gaudin, 515 U.S. 506, 509 (1995)

(internal quotation and citation omitted). “Deciding whether a

statement is ‘material’ requires the determination of at least two

subsidiary questions of purely historical fact: (a) ‘what statement

was made?’ and (b) ‘what decision was the agency trying to make?’

The ultimate question: (c) ‘whether the statement was material to

the decision,’ requires applying the legal standard of materiality

. . . to these historical facts.”       Id. at 512.

     With respect to what statement was made, Ruiz admits that she

falsely stated to Customs Inspector Omar Fournier that she owned

the car she was driving into the United States.       With respect to

what decision the agency was trying to make, Ruiz complains that

the government failed to present evidence regarding the statutory

or regulatory functions assigned to the Customs Service.            This

complaint   gains   her   naught.   Although   determination   of   what

decision the Customs Service was trying to make at the time of

Ruiz’s statement falls within the province of the jury or fact-

finder, see id. at 512, the actual function of the Customs Service

is a purely legal issue and thus not one that would have been

decided by the jury, see id. at 511-15.

     The district court correctly and properly instructed the jury

that the Customs Service has jurisdiction to decide whether a

person or vehicle may be legally permitted to enter the United


                                    2
States. In light of this jury instruction and Inspector Fournier’s

testimony that it is important for the Customs Service to identify

vehicle ownership to detect vehicles carrying narcotics and stolen

vehicles, a rational jury could have found beyond a reasonable

doubt that at the time Ruiz made the statement in question, the

Customs Service was trying to decide whether Ruiz and the vehicle

she was driving could be legally permitted to enter the United

States.    See United States v. Ortega Reyna, 148 F.3d 540, 543 (5th

Cir. 1998).

      Finally, with respect to the issue whether the statement was

material to the agency’s function and decision, Ruiz asserts that

Inspector    Fournier’s      testimony       established   only   that   Ruiz’s

statement    was   capable    of   affecting      Inspector    Fournier’s   own

subjective concept of his duties. This too is unavailing. Customs

Inspector Fournier’s testimony that he may conduct a less rigorous

inspection of a vehicle apparently driven by its owner supports his

more general testimony that it is important for the Customs Service

to identify vehicle ownership in connection with detecting whether

vehicles    are    stolen   and    thereby     detect   drug   smugglers,   who

typically do not drive their own cars.            Based on this testimony, a

rational jury could have found beyond a reasonable doubt that

Ruiz’s false statement regarding ownership of the vehicle she was

driving into the United States was at least capable of influencing

the Customs Service’s decision regarding whether she and her

vehicle could be legally permitted to enter the United States. See

id.


                                         3
    For the foregoing reasons, Ruiz’s conviction is

AFFIRMED.




                               4